                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                           Case No. 18-cv-81402-BLOOM/Reinhart

METROPOLITAN LIFE INSURANCE
COMPANY,

       Plaintiff,

v.

NANCY PREWITT and GILDA RIZZI,

      Defendants.
_________________________________/

                                             ORDER

       THIS CAUSE is before the Court upon Plaintiff Metropolitan Life Insurance Company’s

(“Plaintiff”) Renewed Motion to Re-open Case, Alternative Motion for Reconsideration of Denial

of Motion to Re-open Case, and Incorporated Memorandum of Law, ECF No. [78], (“Motion”),

filed on August 9, 2019. The Court has carefully reviewed the Motion, the opposing and supporting

submissions, the record in this case, and the applicable law, and is otherwise fully advised. For the

reasons set forth below, the Motion is granted in part and denied in part.

       Familiarity with the background of this case is assumed. On February 25, 2019, the Court

granted Plaintiff’s Motion for Default Judgment against Defendant Gilda Rizzi (“Rizzi”). ECF No.

[30]. Specifically, the Court granted Plaintiff’s request that it be discharged from all further

liability as to Rizzi for any and all claims for the Basic Life Insurance (“BLI”) benefits resulting

from Roy Prewitt’s (“Decedent”) death. However, the Court denied the Motion to the extent that

it requested the discharge of General Electric and the Plan from any further liability as to Rizzi

based upon the failure to allege irreparable harm. See ECF No. [30]. On Plaintiff’s motion for

reconsideration, on April 24, 2019, the Court amended the Default Judgment to reflect that the GE


                                                 1
                                                          Case No. 18-cv-81402-BLOOM/Reinhart


Basic Life Insurance Plan (“Plan”) was discharged from all further liability as to Rizzi for any and

all claims for the BLI benefits resulting from Decedent’s death. See ECF No. [56]. On June 26,

2019, the Court granted Defendant Nancy Prewitt’s (“Prewitt”) Motion for Default Judgment on

her cross-claim against Rizzi. ECF No. [65]. That same day, the Court entered a Default Final

Judgment in favor of Prewitt and against Rizzi and directed the Clerk to close the case. ECF No.

[66] (“Default Final Judgment”).

       Plaintiff previously filed a motion to re-open this case for similar reasons as those set forth

in the instant Motion, ECF No. [67], which the Court denied on procedural grounds, ECF No. [76].

Plaintiff’s instant Motion renews its request that the Court re-open this case pursuant to Federal

Rules of Civil Procedure 59 or 60 because the Default Final Judgment closed the case but did not

resolve the remaining claim and counterclaim between Plaintiff and Prewitt. ECF No. [78]. Prewitt

counters that Plaintiff has not cited any statutory basis for re-opening this case under Federal Rules

of Civil Procedure 59 or 60, nor has it provided any basis for equitable relief. ECF No. [82].

       As an initial matter, Rule 59 is inapplicable here because the instant Motion was filed more

than twenty-eight days after this Court entered the Default Final Judgment. See Fed. R. Civ. P.

59(e) (“A motion to alter or amend a judgment must be filed no later than 28 days after the entry

of the judgment.” (emphasis added)). As such, the Court only examines the Motion’s merits

pursuant to Rule 60.

       Rule 60(a) allows the Court to correct “a mistake arising from oversight or omission

whenever one is found in a judgment, order, or other part of the record.” Fed. R. Civ. P. 60(a).

Defendant accordingly requests that this Court re-open the case to correct the mistaken direction

in the Default Final Judgment instructing the Clerk of Court to close the case, when Plaintiff’s

claim against Prewitt and Prewitt’s corresponding counterclaim remained unresolved. ECF No.


                                                  2
                                                             Case No. 18-cv-81402-BLOOM/Reinhart


[78] at 3. The Court agrees that the Default Final Judgment erroneously ordered that the case be

closed, despite the existence of live, unresolved claims and counterclaims between Plaintiff and

Prewitt. See, e.g., ECF No. [21] at 3-10.1 As such, Plaintiff’s request to re-open this case pursuant

to Rule 60(a) is granted, and the case will be re-opened to allow the parties to continue to litigate

their remaining claims against one another.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

        1. Plaintiff’s Motion, ECF No. [78], is GRANTED in part and DENIED in part.

        2. The Clerk of Court shall RE-OPEN the above-styled case.

        3. The parties are directed to file a Joint Status Report, no later than September 13,

             2019, advising the Court on what issues remain pending between Plaintiff and Prewitt

             in this action. Failure to do so will result in the appropriate sanctions.

        4. The Court will issue a separate order modifying the remaining trial and pre-trial

             deadlines originally set forth in ECF No. [36].

        5. The alternative request for reconsideration in Plaintiff’s Motion, ECF No. [78], is

             DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on September 6, 2019.




                                                         __________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
Copies to:


1
  Prewitt contends that, by moving for a default judgment against Rizzo that declares Prewitt’s sole
entitlement to the BLI benefits “without waiver of her other claims,” ECF No. [62] at 7, she effectively
withdrew her counterclaim against Plaintiff, ECF No. [82] at 4. The Court disagrees. By explicitly refusing
to waive her other claims — which notably include her counterclaim against Plaintiff — Prewitt reaffirmed
the fact that her counterclaim was still a live issue to be resolved in this case.
                                                    3
                        Case No. 18-cv-81402-BLOOM/Reinhart



Counsel of Record




                    4
